UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2011 CHINA GREEN MATERIAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-15683 (Commission File Number) 88-0381646 (IRS Employer Identification No.) No. 1 Yantai Third Road, Centralism Area, Haping Road, Harbin Economic and Technological Development Zone Harbin, Heilongjiang Province, People’s Republic of China, 150060 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 00-86-451-5175 0888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item2.02Results Of Operations And Financial Condition. On May 16, 2011, China Green Material Technologies, Inc. (the “Company”) reported its results of operations for the three months ended March 31, 2011.A copy of the press release issued by the Company in this connection is furnished herewith as Exhibit 99.1 and is incorporated into this Item 2.02 by reference.The press release contains statements intended as “forward-looking statements,” all of which are subject to the cautionary statement about forward-looking statements set forth therein. The information in this Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1 referenced herein and attached hereto, is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1933, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release dated May 16, 2011: “China Green Material Technologies, Inc. Reports First Quarter 2011 Financial Results” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA GREEN MATERIAL TECHNOLOGIES, INC. Date:May 16, 2011 By: /s/ Zhonghao Su Zhonghao Su, Chief Executive Officer 3
